Skelton, Judge,
dissenting:
I dissent in this case for the same reasons stated in my dissenting opinion in Pacific Far East Line, Inc. v. United *110States, ante, at 98, and I refer to and adopt that dissenting opinion as my dissent in this case.
I would allow defendant’s motion for summary judgment, and deny that of the plaintiff and dismiss plaintiff’s petition.
In accordance with the opinion of the court, a memorandum report of the trial judge, and a stipulation of the parties, it was ordered on March 11, 1917 that judgment for plaintiff be entered for $26,729.60, together with interest as provided by law.
By order entered April 8,1977 the order entered March 11, 1977 was amended by adding the following paragraph:
it is further ordered pursuant to the stipulation of the parties, filed March 7, 1977, that it is unnecessary to reach plaintiff’s additional claim alleged in Paragraph 14 of the petition and such claim is dismissed without prejudice.